TO THE TRANSFER AGENCY SERVICES AGREEMENT BETWEEN EXCHANGE TRADED CONCEPTS TRUST and BROWN BROTHERS HARRIMAN & CO. Dated as of 06/21/13 The following is a list of Funds/Portfolios for which BBH shall serve under a Transfer Agency Services Agreement dated as of 9/28/2009 "the Agreement": YieldShares High Income ETF Forensic Accounting ETF VelocityShares Equal Risk Weighted Large Cap ETF IN WITNESS WHEREOF, each of the parties hereto has caused this to be executed in its name and on behalf of each such Fund/Portfolio. EXCHANGE TRADED CONCEPTS TRUST BY: /s/ J. Garrett Stevens NAME: J. Garrett Stevens TITLE:CEO 06/21/13 Page 1
